           Case 1:20-cv-03184-TSC Document 24 Filed 11/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                             )
ORLANDO CORDIA HALL,                         )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 20-cv-3184 (TSC)
                                             )
                                             )
WILLIAM P. BARR, et al.,                     )
                                             )
                                             )
              Defendants.                    )
                                             )

                                            ORDER

       For the reasons set forth in the accompanying memorandum opinion (ECF No. 23),

Plaintiff’s motion for a temporary restraining order/preliminary injunction, (ECF No. 3), and

emergency motion for a hearing, (ECF No. 14), are hereby DENIED.

Date: November 16, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                 1
